DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 1/22/21, amended claim(s) 8 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 8-18 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 8 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 8 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “obtaining gyroscope readings and accelerometer readings resulting from movements of the femur,” “calculating acceleration data at least from the gyroscope readings,” “measuring acceleration data from the accelerometer readings,” “relating an orientation of the sensor unit to the femur using a comparison between the calculating and the measured acceleration data to define a femoral frame of reference,” 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a sensor unit comprising an accelerometer sensor and a gyroscope sensor secured to a femur.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0029] of U.S. Patent Application Publication No. 2010/0161084 to Zhao et al. (hereinafter “Zhao”).  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 8 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim(s) 9-18 fail to cure the deficiencies of independent claim 8 by merely reciting additional abstract ideas, additional limitations on abstract ideas already recited, and/or additional elements that do not amount to significantly more.  It is noted that para [0098] of U.S. Patent 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 8, the claim language “calculating acceleration data at least from the gyroscope readings” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For the written description inquiry, the claim must be construed under the broadest, reasonable interpretation such that a determination is made as to what the claim as a whole covers.  MPEP 2163(II)(A)(1).  The above-recited claim language uses the term “acceleration data,” which under the broadest, reasonable interpretation is construed to mean factual information concerning AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  The substantial variation in the genus here is the species of acceleration.  There are different types of acceleration such as, for example, angular acceleration versus tangential acceleration.  Applicant’s specification appears to have support for calculating tangential acceleration from gyroscope readings at para [0028] of the specification as originally filed, but the examiner could not find evidence of possession of calculating angular acceleration (or other types of acceleration such as, for example, radial/centripetal acceleration) from gyroscope readings.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 9-18 fail to cure the deficiencies of independent claim 8, thus claim(s) 8-18 is/are rejected under 35 U.S.C. 112, first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
For claim 8, the claim language “calculating acceleration data at least from the gyroscope readings” is ambiguous.  Specifically, it is the scope of the claim that is unclear.  The term “acceleration data” is a genus (as discussed above) and therefore may cover angular acceleration.  However, a “gyroscope” already provide angular acceleration as a “gyroscope” is understood to a skilled artisan according to its plain and ordinary meaning.  Therefore, when the above-recited claim language uses the term “calculating,” it’s unclear what the scope of “calculating” something is when that thing being calculated is already being measured.  Measuring a length of an object with a ruler would not be a “calculation,” according to the plain and ordinary meaning of that term, as no mathematical process needs to be carried out.  A person just has to look at the markings on the ruler.  Done.  It would appear that no calculation would therefore be necessary.  However, this contradiction is only present with angular acceleration.  If “acceleration data” were to mean a specific species of acceleration, such as tangential acceleration, then such an oxymoron would not exist.  Therefore, it appears that “acceleration data” may not actually mean a genus of different acceleration species, but actually should just mean “tangential acceleration,” but the above-recited claim language does not use that term.  Therefore, it is unclear what scope should be given, either a scope that makes the claim contradict itself, or a scope that gives the claim language as a whole consistent meaning, but is not necessarily congruent with the term “acceleration data.”  The claim is examined as “acceleration data” meaning “tangential acceleration” so that the claim language as a whole is consistent.
Dependent claim(s) 9-18 fail to cure the ambiguity of independent claim 8, thus claim(s) 8-18 is/are rejected 112, second paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim(s) 8-14 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8-10, and 12-14 of U.S. Patent No. 9,901,405 (hereinafter “the ‘405 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘405 patent reads on the claims of the instant application.
Allowable Subject Matter
Claim(s) 8-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101, and the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: WO 2009/090200 to Voss et al. (hereinafter “Voss”) discloses a method for tracking a body part frame of reference (Abstract) with a sensor unit comprising an accelerometer sensor (page 4, lines 17-18) and a gyroscope sensor (page 4, lines 19-20), comprising: obtaining gyroscope readings (page 4, lines 19-20) and accelerometer readings (page 4, lines 17-18) resulting from movements of the body part (page 7, lines 11-13); calculating velocity data at least from the gyroscope readings (page 5, lines 17-24); measuring acceleration data form the accelerometer readings (page 4, lines 17-18); relating an orientation of the sensor unit to the body part using a comparison between the calculated velocity data and the measured acceleration data to define a body part frame of reference (page 5, lines 17-24); and tracking the body frame frame of reference from the gyroscope readings and from the accelerometer readings (page 5, lines 17-24 and page 6, lines 6-7). Voss does not expressly disclose that the body part is the femur and the frame of reference is a femoral frame of reference.  However, U.S. Patent Application Publication No. 2009/0099570 to Paradis et al. (hereinafter “Paradis”) teaches amethod for tracking a femoral frame of reference of a femur (“femoral implant axis” and/or “femoral neck axis,” .
However, the prior art of record does not expressly teach nor render obvious the ordered combination of subject matter recited in the claims.
Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered.
With respect to the 101 rejection, what part of the claim language is rooted in computer technology?  DDR Holdings was rooted in computer technology because web pages don’t exist outside of computers.  However, gyroscopes, accelerometers, and comparing orientations and readings are all outside of computer technology in that they don’t need computers.  Further, what in the claim language would be unacceptable as manual computing?  The claim recites “calculating acceleration data,” and “measuring acceleration data.”  A person could look at a graph or a list of values from a gyroscope or accelerometer and calculate where a maximum is or a minimum and that would be “acceleration data.”  With regards to Thales, in that case it was the specific arrangement of the sensors, which Applicant recognizes as an “unconventional configuration of sensors.”  What is the unconventional configuration of the sensors here?  Is “an accelerometer sensor and a gyroscope sensor configured to move concurrently with a femur” the unconventional configuration that is novel?  Thales found that navigation equations in that patent was derived from the particular arrangement of the sensors.  If there an equation in this case that is particular only to the way that the sensors are placed in the claim?
With respect to the 112(a) rejection, the issue is not of support.  It’s not a new matter rejection.  The issue is written description.  Therefore, even if para [0020] supports the claim language, para [0020] does not describe the claim language in such a way that shows Applicant had possession of the claimed 
With respect to the 112(b) rejection, the argument “[a] person of ordinary skill in the art would know that a gyroscope measures angular velocities” is conclusory.  Applicant has provided no evidence to support this contention.  We are instructed that "attorney's arguments .. cannot take the place of evidence." In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value).
With respect to the double patenting rejection, the examiner could not find the terminal disclaimer in the image file wrapper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791